 BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.319WE WILL NOT advise our employees that they were laid off because of theirunion and concerted activities.WE WILL NOT lay off or otherwise discriminate against our employees inrespect to hire and tenure of employment for the purpose of discouraging unionmembership or for engaging in concerted activities.WE WILL make whole for loss of pay suffered as a result of our discrimina-tion against them the following:Otis BradleyJohn PinkneyJohnny CuretonMarcelius SchenkSteven LoftinEarl TroxlerJohn McCrimmonWE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise guaranteed them by Section 7 of the Act.All our employees are free to become or remain, or refrain from becoming orremaining,members of any labor organization.OETTINGER LUMBER COMPANY, INC., THE LEON CORPORATIONAND ELM TRUCKING CO., INC.,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1831Nissen Building, 310 West Fourth Street, Winston-Salem, North Carolina, Tele-phone No. 724-8356.Building and Construction Trades Council of NewOrleans, AFL-CIOandMarkwell and Hartz,Inc.Case No. 15-CC-201.Octo-ber 25, 1965DECISION AND ORDERUpon charges duly filed by Markwell and Hartz, Inc.., herein calledM&, II, the General. Counsel of the National Labor Relations Boardby the Regional Director for Region 15 issued a complaint datedJanuary 10, 1961, against the Building and Construction Trades Coun-cil of New Orleans, AFL-CIO, herein called respondent, allegingthat the Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section S(b) (4) (i) and (ii) (B) ofthe National. Labor Relations Act, as amended. Copies of the charge,complaint, and notice of a hearing before a Trial. Examiner, were dulyserved upon the Respondent and the Charging Party. On January 17,1964, Respondent filed its answer admitting certain allegations of thecomplaint, but denying the commission of any unfair labor practices.On March 17, 1964, the Respondent, the Charging Party, and theGeneral Counsel entered into a stipulation of facts and motion oftransfer this proceeding directly to the Board for issuance of a Deci-sion and Order after the filing of briefs and without further hearing.The stipulation states in substance that the parties waive their rightsto a hearing before a Trial Examiner and to the issuance of a TrialExaminer's Decision, and that the charge, amended charge, complaint,155 NLRB No. 42. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDanswer, the stipulation, and the transcript compiled and exhibitsreceived in evidence at a hearing before a United States District Court,Eastern District of Louisiana, New Orleans Division, in the case ofCharles M. Paschal, Jr., Acting Regional Director of the FifteenthRegion of the National Labor Relations Board v. Building and Con-struction Trades Council of New Orleans, AFL-CIO,Civil Case No.14128, should constitute the entire record in this case.On March 19,1964, the Board approved the stipulation, ordered transferral of theproceedings to the Board, and granted permission to the parties to filebriefs.Briefs were filed by the Respondent, Charging Party, andGeneral Counsel.On October 12, 1964, the Board, pursuant to notice,heard oral arguement at Washington, D.C., in which all partiesparticipated.'Upon the basis of the aforesaid stipulation and the entire record inthe case, and having considered the briefs of the parties and the posi-tions advanced at oral argument, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSMarkwell and Hartz, Inc., is a Tennessee corporation engaged as ageneral contractor in the building and construction industry with itsprincipal office and place of business in Memphis, Tennessee. In theoperation of its business, M & H annually receives in excess of $50,000for services performed outside the State of Tennessee.At all timesmaterial herein, M & H has been engaged as general contractor on thefiltration plant expansion of East Jefferson Water Works District No.1,Jefferson Parish, Louisiana. In connection with this constructionjob, M & H will receive goods and materials from outside the State ofLouisiana valued in excess of $50,000.Binnings Construction Company, Inc., herein called Binnings, andWalter J. Barnes Electrical Company, herein called Barnes, areengaged as piledriving and electrical contractors, respectively, in thebuilding and construction industry.The parties concede and we find that M & H is engaged in commerceand that Binnings and Barnes are engaged in an industry affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDWe find that Respondent Building and Construction Trades Councilof New Orleans, AFL-CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act.1 The Building and Construction Trades Department,AFL-CIO,filed a brief asamicuscuriaeand argued orally in support of Respondent'sposition.District 50, United MinesWorkers, also appeared asamicus curiaeand participated in the argument in support ofthe Charging Party and General Counsel. BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.321III.THE UNFAIR LABOR PRACTICESA. The factsIn the period covered by the complaint, M & H was the general con-tractor on a project for expansion of a filtration plant on the premisesof the East Jefferson Water Works, District No. 1, in Jefferson Parish,Louisiana.M & H decided to perform about 80 percent of the projectwith its own employees while subcontracting the balance. Includedin the work contracted out was the piledriving awarded to Binnings,and the electrical work awarded to Barnes.Both Binnings andBarnes employ members of craft unions affiliated with Respondent.The East Jefferson Water Works is surrounded by a chain-linkfence, with two vehicular gates on Jefferson Highway which boundsthe property on the north, and two additional gates on Arnoult Roadis the principal gate insofar as the construction project is concerned,and is called the main gate.On Arnoult Road the northern-most gateis the warehouse gate while the southern-most shall be referred to asthe rear gate.At all times material, Respondent has been engaged in a primarylabor dispute with M & H, and has had no dispute with either Binningsor Barnes.On October 17,2 in connection with its dispute with M & H, Respond-ent commenced picketing the gates leading to the jobsite. The picket-ing took place during normal workhours, with the number of picketsvarying from one to three individuals.The picket sign listed boththe rates that should be paid on the job and carried the followingmessage :MARKWELL AND IIARTZGENERAL CONTRACTORDOES NOT HAVE A SIGNED AGREEMENT WITH THEBUILDING AND CONSTRUCTION TRADES COUNCILOF NEW ORLEANSAFL-CIOThe picketing continued until enjoined in the aforementioned 10(1)proceeding on January 16, 1964.At no time during the picketing didemployees of Binnings or Barnes cross the picket line to perform workin connection with their employers' subcontract.The validity of Respondent's picketing prior to October 23 is notin issue.However, on that date M & H posted the two gates on Jeffer-son Highway and the warehouse gate on Arnoult Road, reservingthem for use of subcontractors and persons making deliveries to theproject, and prohibiting their use by M & H's employees. The reargate on Arnoult Road was designated for exclusive use of the latter.2 Unless designated,all dates refer to 1963. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat morning, when Respondent's picket encountered the newlymarked gates, he moved to the rear gate which was reserved forM & H's employees. As a result, piledriving crews employed byBinnings entered the main gate and began working.About an hourand a half later the picket returned to the main gate, and Binnings'employees walked off.M & H then decided to remove its employees,with the exception of the superintendent and project engineer, in thehope that Binnings would then be able to complete the piledrivingwork.By 10 o'clock that morning its employees were off the site.Though Respondent was notified of the absence of the primary employ-ees, the picketing continued.When Binnings' crews again honoredthe picket line, M & H recalled its employees. They reported to workon October 24 at 10 a.m. to complete the piledriving work themselves.On November 14, M & H changed the signs on the Jefferson Highwaygates to indicate that these entrances were not to be used by employeesof M & H or carriers and suppliers making deliveries to M & H, andthat such persons were to use the rear gate on Arnoult Road.M & Hinformed Respondent of these changes and notified suppliers to usethe rear gate only. Identical changes were made at the warehousegate on November 16, and on December 6 the rear gate was marked asreserved for use of employees of M & H and suppliers and carriersmaking deliveries to M & H.The record does not show that the gates were at any time used in amanner inconsistent with the postings.Excepting a brief period onOctober 23, and the period between December 16 and 20, Respondentpicketed the gates which were posted for exclusive use of subcon-tractors and which were not used by M & H's employees and suppliers.'B. DiscussionOn these facts, we are asked to decide whether a union, in further-ance of a primary dispute with a general contractor in the constructionindustry, may lawfully engage in jobsite picketing at gates reservedand set apart for exclusive use of neutral subcontractors. In this con-nection, the General Counsel and Charging Party contend thatRespondent's picketing of the subcontractor gates exceeded permissiblebounds of primary action and, thereby, demonstrated that Respondentunlawfully sought to enmesh secondary employers in its dispute withthe general contractor.The Respondent, without denying that itsconduct fell within the prohibitory terms of Section 8(b) (4) (i) and(ii) (B) of the Act, argues that the picketing was at all times in fur-therance of its primary dispute with M & H and protected by the-'Because of M & H, Binnings, Barnes, and suppliers and carriers making deliveries toM & H are the only persons identified as using the four gates, it is assumed that, afterNovember 16, Binnings and Barnes and their employees had exclusive use of all gatessave the "rear gate" set aside for M & H, its employees, and persons making deliveriesto it. BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.323"primary strike and picketing proviso." 4Specifically, Respondentasserts that, as the work of the subcontractors purportedly related tothe normal operations of M & H, the Supreme Court's decisions inLocal 761, International Union of Electrical, Radio and MachineWorkers, AFL-CIO (General Electric Co.) 5 v. N.L.R.B.andUnitedSteelworkers of America, AFL-CIO (Carrier Corp.) v. N.L.R.B.,scompel dismissal of the complaint herein.We do not agree with theRespondent's position.InGeneral Electricthe Supreme Court ruled that the picketing "ata gate utilized exclusively by employees of independent contractorswho work on the struck employer's premises" is lawful primary activ-ityunlessthe following conditions exist :There must be a separate gate, marked and set apart from othergates ; the work done by the men who use the gate must be unre-lated to the normal operations of the employer, and the work mustbe of a kind that would not, if done when the ... [employer] wereengaged in its regular operations, necessitate curtailing thoseoperations.?Subsequently, inCarrier Corp.,the Court approved the Board'sapplication of these standards so as to permit, as legitimate primaryaction, picketing of a gate, owned by a railroad but cut through afence surrounding the struck employer's premises.This gate wasused exclusively by neutral railroad employees entering the struckpremises to perform delivery activities related to the normal opera-tions of the struck employer.Without passing upon whether the subcontractor gates involvedherein were established and maintained in accordance with theGen-eral Electricrequirements, we are of the opinion that the principlesexpressed in that case are inapposite in determining whether a unionmay lawfully extend its dispute with a general contractor on a con=struction site by picketing gates reserved for exclusive use of subcon-tractors also engaged on that project.Rather, we believe that thisissue must be resolved in the fight of theMoore Dry Dockstandards,8traditionally applied by the Board in determining whether picketingat a common situs is protected primary activity.4 "Provided,That nothing contained in this clause(B) shall be construed to make un-lawful, where not otherwise unlawful,any primary strike or primary picketing."5 366 U.S. 667.9 376 U S. 492.7Local 761, ElectricWorkers(General Electric Co)vN L.R B,supra,681.8Sailors'Unionof thePacific,APL (MooreDry Dock Company),92 NLRB 547.Specifically,the Board held that picketing of premises occupied by secondary employersis lawful if the following conditions are met:(a) the picketing is strictly limited totimes when the situs of the dispute is located on the secondary employer'spremises ,(b) at the time of the picketing the primary employer is engaged in its normal businessat the situs; (c) the picketing is limited to places reasonably close to the location of thesitus ; and(d)the picketing discloses clearly that the dispute is with the primaryemployer.212-809-66-vol. 155-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnlikeGeneral ElectricandCarrier Corp.,both of which involvedpicketingat the premises of a struck manufacturer,the picketing inthe instant case occurred at a construction project on which M & H,the primary employer, was but one of several employers operatingon premises owned and operated by a third party, the Jefferson ParishWater Works. Picketing of neutral and primary contractors undersuch conditions, has been traditionally viewed as presenting a "com-mon situs" problem sOver the years, the distinction between common situs picketing andthat which occurs at premises occupied solely by the struck employerhas been a guiding consideration in Board efforts to strike a balancebetween the competing interests underlying the boycott provisions ofthe Act.10Mindful of the fact that "Congress did not seek, by Sec-tion 8 (b) (4), to interfere with the ordinary strike," 11 the Board hasgiven wide latitude to picketing and related conduct confined to thesole premises of the primary employer.12On the other hand, in theinterest of shielding "unoffending employers" from disputes not theirown, the Board has taken a more restrictive view of common situspicketing, requiring that it be conducted so as "to minimize its impacton neutral employees insofar as this can be done without substantialimpairment of the effectiveness of the picketing in reaching the pri-mary employees." 13In accordance with the foregoing, the Board, in determiningwhether a labor organization, when picketing a common situs, hastaken all reasonable precaution to prevent enmeshment of neutrals,SeeHermandad de Trabaiadores de la Construction, et al. (Levitt Corp.),127 NLRB900,Eau Claire and Vicinity Building and Construction Trades Council, etc. (St BridgetsCatholic Congregation, Inc.),122 NLRB 1341; andLocal Union No. 55 and Carpenters'District Council of Denver and Vicinity, etc. (Professional and Business Men's Life In-surance Co.),108 NLRB 363, enfd. 218 F. 2d 226 (C.A. 10). The Board, in thePBMcase, rejected a contention that, where the union's dispute is with the general contractor,the entire project must be viewed as the primary situs, stating at 366, that:...the Supreme Court has rejected the view that prime contractors and subcon-tractors working on a construction project constitute for present purposes a singleintegrated operation.The Supreme Court has agreed with the Board "in its con-clusion that the fact that the contractor and subcontractor were engaged In the sameconstruction project, and that the contractor had some supervision over the subcon-tractor's work, did not eliminate the status of each as an independent contractor ormake the employees of one the employees of the other."N.L.R.B. v. Denver Bldg.Council,341 U.S. 675, at 089-690.1s It is the duty of the Board to balance "the dual congressional objectives of preservingthe right of labor organizations to bring pressure to bear on offending employers in pri-mary labor disputes and of shielding unoffending employers and others from pressuresin controversies not their own."N.L.R.B. v. Denver Building and Construction TradesCouncil, et al. (Gould & Preisner),341 U S. 675, 692.n International Rice Milling Co , Inc, et al. v. N.L.R B ,341 U.S. 665, 672.12 See OilWorkers International Union, Local Union346(CIO) (Pure Oil Company),84 NLRB 315;Newspaper and Mail Deliveries' Union of New York and Vicinity (Inter-borough News Company),90 NLRB 2135;International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local 87, AFL (Di Giorgio Wine Company),87 NLRB 720, 744-746, affd. 191 F. 2d 642 (C.A.D.C.) ;Retail Fruit ,& Vegetable ClerksUnion, Local 1017, et al. (Crystal Palace Market),116 NLRB 856, 860, footnote 10, enfd.249 F. 2d 591 (C.A. 9).13 Crystal Palace Market, supra,859. BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.325traditionally applies the limitations set forth in theMoore Dry Dockcase.In our opinion application of these standards to all commonsitus situations, including those, which like the instant case, involvepicketing of gates reserved exclusively for neutral contractors on aconstruction project, serves the "dual congressional objectives" under-lying the boycott provisions of the Act.The instant facts, when considered in the light of the legislativehistory and decisional precedent, do not warrant a departure fromour long-established policy with respect to common situs packeting.Quite to the contrary, our continued adherence to theMoore Dry Dockstandards in such cases comports with the clear expression of Con-gress, in enacting the "primary strike and picketing" proviso, thatsaid proviso "... does not eliminate, restrict, or modify the limitationson picketing at the site of a primary dispute that are in existinglaw." 14Nor do the Supreme Court's decisions inGeneral ElectricandCarrierdetract from our conclusions in this regard; for, the merefact that picketing of a neutral gateat premises of a struck employer,may in proper circumstances be lawful primary action, does notrequire a like finding when a labor organization appliesdirectpres-sure upon secondary employers engaged on a common situs.15 Thatthe Supreme Court had no intention of overriding this historic dis-tinction is evidenced by its express approval of theMoore Dry Dockstandards,"' and its observation that theGeneral Electriccase did notpresent a common situs situation to which theMoore Dry Dockstand-ards should apply.17 It is plain, therefore, that the Court did not seekto interfere with the Board's traditional approach to common situsproblems; 18 rather, the Court's decisions inGeneral ElectricandCar-14As indicated by the following statement on the part of the House conferees,the enact-ment of specific language protecting primary activity was accompanied by expresspreservation of theDenver Building TradesandMoore Dry Dockcases...the amendment adopted by the committee of conference contains a provision"that nothing contained in clause(B) of this paragraph(4) shall be construed tomake unlawful,where not otherwise unlawful,any primary strike or primary picket-ing."The purpose of this provision is to make it clear that the changes in Section8(b) (4) do not overrule or qualify the present rules of law permitting picketing atthe site of a primary labor dispute.This provision does not eliminate, restrict, ormodify the limitations on picketing at the site of a primary labor dispute that arein existing law. See, for example,NLRB v. Denver Building and Construction TradesCouncil,et al.(341 U.S. 675(1951)) ;...Moore Drydock Co.(81 NLRB 1108)[sic] ; ... 1 Leg. Hist. 942(1959).15 The diverse inferences to be drawn from economic pressures applied to neutrals atthe premise of a struck employer and that applied at a common situs were recognized inearly decisions of the Supreme Court interpreting Section 8(b) (4).Thus, inN.L.R.B. v.Local 74, United Brotherhood of Carpenters&Joiners of America, A.F.of L., et al. (IraA.Watson Company,d/b/a Watson's Specialty Store,341 U.S. 707, in finding a union'sinducement of work stoppages at a common situs to be secondary and unlawful,the CourtdistinguishedInternational Rice Milling Co., supra,pointing out at page 712, that picket-ing at the premises of the struck employer was not involved.m Local 761,IUE (General Electric Co.), v. N.L.R.B., supra,629.17Steelworkers (Cartier Corp.)v. N.L.R.B., supra,497.ai As stated by the Supreme Court inDenver Building and Construction Trades Council,supra,692;"the Board's Interpretation of the Act and . . . application of it in doubtfulsituations are entitled to weight." 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDrier Corp.,merely represent an implementation of the concomitantpolicy that lenient treatment be given to strike action taking place atthe separate premises of a struck employer.Applying theMoore Dry Dockstandards 19 to the instant caserequires the timing and location of the picketing and the legends onthe picket signs to be tailored to reach the employees of the primaryemployer, rather than those of the neutral employer, and deviationsfrom these requirements establish the secondary object of the picket-ing and render it unlawful. Indeed, our dissenting colleagues do notdisagree with this principle, but cite thePBMdecision 20 with appar-ent approval. If the" mere failure, as inPBM,to name the generalcontractor on the picket signs as the sole disputant suffices to demon-strate that a union is seeking to induce employees of the subcontrac-tors not to work, it is self-evident that picketing a gate used solely bythe neutral subcontractors demonstrates the same purpose.And ifit is unlawful to induce such employees in the indirect, and more sub-tle, fashion represented by the facts inPBM,it isa fortioriunlawfulin the direct inducement of such employees at a separate gate.PBM,in short, stands for the proposition that the relationship of a subcon-tractor to a general contractor does not make the former's employeesfair game in connection with a union's dispute with the latter.Thesole difference betweenPBMand the instant case lies in the meansused to convey the union's respective messages to the employees of theneutral subcontractors.That this is an irrelevant difference is estab-lished by the Supreme Court's holding inInternational BrotherhoodofElectricalWorkers, Local 501, et al. (Sanwel Langer), v.N.L.P.B.,21that "The words `induce and encourage' are broad enoughto include in them every form of influence and persuasion." SinceRespondent's picketing at the neutral gates of Binnings and Barnescontinued after November 16, we find, in agreement with the GeneralCounsel, that the picketing after that date 22 failed to comply with19Supra,footnote 8.20 Supra,footnote 9.n 341 U.S. 694, 701-702.22We do not regard, as unlawful,Respondent'spicketing prior to November 16, asitwas on that date that the respective neutral gates were first marked to preclude useby persons making deliveries to M & HAlthough a common situs problem is presentedwhere a gate is reserved for both neutral subcontractors and persons making deliveriesto a struck contractor,a balance of the competing interests underlying 8(b) (4) (B)requires our respecting the traditional right of labor organizations to appeal to suchdeliverymen as a lawful incident of legitimate strike action against the primary employer.SeeCrystal Palace Markets, supra,861In so finding,we note that, on October 23, M & H withdrew its employees for a 24-hourperiod in an attempt to prevent any legitimate picketing of the project. It is apparentthat the primary employees were removed from the project though work was then availablefor them, that they could have been recalled at any time,that M & II's superintendentand project engineer remained on the job at all times, and that M & H otherwise continuedits duties as general contractor during the 24-hour absence of its employeesIn the cir-cumstances,we are satisfied that despite the removal of its workers, Al & H was thenengaged in its normal business on the project, and that Respondent's continued picketingduring this period fully complied withMoore Dry Dock,and did not evidence a departurefrom what at that time constituted lawful primary actionLocal 3, International Broth- BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.327theMoore Dry Dockrequirement that such action take place reason-ably close to the situs of Respondent's dispute with M & H.We arecompletely satisfied that Respondent's picketing at the subcontractorgates was to induce strike action by employees of subcontractorswith whom Respondent had no dispute. By such conduct, Respond-ent unlawfully sought to disrupt the operations of the neutral sub-contractors and their employees and to enmesh them in the primarydispute in a manner which could not be condoned as an unavoidableby-product of legitimate primary picketing.The dissent does not persuade us otherwise. The dissent's analysis,although well-stated and on first reading not unreasonable as anapplication ofGeneral Electricstandards in a construction industrysetting, nevertheless runs counter to firmly established principles gov-erning common sites picketing in that industry. Simply because thework of the neutral subcontractors in one sense is "related to M & H'snormal operations," our dissenting colleagues would exonerate thepickets' appeals to the secondary employees to honor the picket lineaimed at M & H. And notwithstanding their suggestion (in footnote35) that they would apply the "related work" standard only wherethe dispute is with a general contractor, the plain logic of their posi-tion is equally applicable where the primary dispute is with a buildingconstruction subcontractor whose employees are working closely withemployees of other subcontractors or those of the general contractors.Given the close relation-which is not only characteristic of but almostinevitable at many stages of a building construction project-of thework duties of the various other employees with those of the primarysubcontractor, the principle of the dissent would also permit picketline appeals to the employees of the neutral 'general contractor andother subcontractors whatever the situation as to common or separategates.But it was precisely this claim, that thecloseworking relations ofvarious building construction contractors on a common situs involvedthem in a common undertaking which destroyed the neutrality andthus the immunity of secondary employers and employees to picketline appeals, that. the Supreme Court rejected inDenver BuildingTrades.And there is not the slightest intimation by the Court inGeneral ElectricorCarrierthat it was reversing or revising the ruleinDenver.tAlthough our dissenting colleagues disclaim such a pur-pose, by applying the "close relation to normal operations" test ofGeneral Electric,the theory of the dissent, if logically extended, iserhood of ElectricalWorkeis, AFL-CIO (1Tew Power Wne and Electric Corp. and P d LServices,Inc ),144 NLRB 1089;InternationalBrotherhood of Electrical Workers, Local861, AFL-CIO (Brownfield Electric, Inc.),145 NLRB 1163,andSeafarers'InternationalUnion of North America,et al. (Salt Dome ProductionCo ) v. N.L.R.B.,265 F. 2d 585(CAD.C.). 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDone that would in effect reverseDenvernot only where the overarch-ing general contractor on the building site is the primary employer,but also, where the intertwined work of a construction subcontrac-tor is the primary target.We are not constrained, without much plainer indications from theCourt of an intention to effect such a reversal, to apply principleslaid down by the Court in an entirely different set of circumstancesto a situation in which the prior Board and court interpretations ofthe statutory protection established for neutrals are clear and havebeen long understood by the parties to labor-management relationsand by the Congress?-3For the reasons stated, we conclude that Respondent violated Sec-tion 8(b) (4) (i) and (ii) (B) of the Act by inducing employees ofBinnings and Barnes to engage in work stoppages, and by restrainingand coercing said Employers, for an object of forcing or requiringthem to cease doing business with M & H.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-,nection with the operations of M & H, Binnings, and Barnes as setforth in section I, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving foundthat the Respondent has engaged in certain unfairlabor practices,we shall order that it cease and desist therefrom andtake certain affirmative action that we find necessary to effectuate thepoliciesof the Act.Upon the basis of the foregoingfindingsof fact, and upon the entirerecord in the case, we adopt the following :CONCLUSIONS OF LAW1.Markwell and Hartz, Inc., is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Binnings Construction Company, Inc., and Walter J. BarnesElectrical Company are persons engaged in an industry affectingcommerce within the meaning of Section 2(6) and (7) of the Act.3.The Respondent is a labor organization within the meaning ofSection 2(5) of the Act.x' See for example the recurrent hearings and committee reports on consideration of"situs picketing"legislation. BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.3294.By inducing individuals employed by Binnings ConstructionCompany, Inc., and Walter J. Barnes Electrical Company to engagein a strike or refusal in the course of their employment to performservices, with an object of forcing said persons to cease doing businesswith Markwell and Hartz, Inc., Respondent has engaged in unfairlabor practices affecting commerce within the meaning of Section8(b) (4) (i) (B), and Section 2(6) and (7) of the Act.5.By threatening, coercing, and restraining Binnings ConstructionCompany, Inc., and Walter J. Barnes Electrical Company, with anobject of forcing said persons to cease doing business with Markwelland Hartz, Inc., Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(b) (4) (ii) (B), and Section 2(6) and(7) of the Act.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Building and Construction Trades Council of New Or-leans, AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from :(a) Inducing individuals employed by Binnings ConstructionCompany, Inc., and Walter J. Barnes Electrical Company to engagein a strike or refusal in the course of their employment to performservices, where an object thereof is to force or require said persons tocease doing business with Markwell and Hartz, Inc., under circum-stances prohibited by Section 8(b) (4) (i) (B) of the Act.(b)Threatening, restraining, or coercing Binnings ConstructionCompany, Inc., and Walter J. Barnes Electrical Company, where anobject thereof is to force or require said persons to cease doing busi-ness with Markwell and Hartz, Inc., under circumstances prohibitedby Section 8(b) (4) (ii) (B) of the Act.2.Take the following affirmative action designed to effectuate thepolicies of the Act:(a)Post at their business offices and meeting halls in New Orleans,Louisiana, copies of the attached notice marked "Appendix." 24Copies of said notice, to be furnished by the Regional Director forRegion 15, shall, after being duly signed by the Union's representa-tive, be posted by the Union immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Union to insure thatsaid notices are not altered, defaced, or covered by any other material.2& In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals, Enforcing an Order." 330DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) Sign and mail to the Regional Director for Region 15 sufficientcopies of said notice,to be furnished by him, for posting by BinningsConstruction Company, Inc., andWalterJ.Barnes Electrical Com-pany, if willing.(c)Notify the said Regional Director, in writing,within 10 daysfrom the date of this Order,what steps have been taken to complyherewith.MEMBERSFANNING andJENKINs, dissenting :aWe dissent from the majority's conclusion that Respondent vio-lated Section 8(b) (4) (B) of the Act by picketing, in the course of itsprimary dispute with Markwell & Hartz, gates reserved for employeesof the subcontractors M & H had engaged to aid it in performing theconstruction work it was obligated to complete. In our view, themajority has inferred that respondent's picketing was for an unlaw-ful object simply from the fact that the reserved gates were used onlyby secondary employees, without inquiry into the question of whetherthe appeals to such employees, were, in the circumstances of this case,permissible primary activity, an inquiry which we believe is requiredby the Supreme Court's decisions inGeneral Electric25andCarrierCorp.28As we believe, for reasons stated below, that the Court inthose decisions applied principles of general application, we dissentfrom the majority's conclusion that the tests announced inGeneralElectricfor determining whether appeals to employees of neutral con-tractors constitute legitimate primary activity are not applicable tothe building and construction industry.In its initial decision inGeneral Electric'27the Board held thatpicketing of a gate reserved by the primary employer for the exclusiveuse of employees of neutral contractors engaged by it to perform workon its premises was unlawful because the union's object was "to enmeshthese employees of the neutral employers in its dispute with the Com-pany" by encouraging them to engage in concerted action "with anobject of forcing the independent contractors to cease doing businesswith the Company." The Circuit Court of Appeals for the Districtof Columbia granted enforcement 28 and the Supreme Court acceptedthe case for review because "the incidence of the problem involved inthis case is extensive and the treatment it has received calls forclarification.'' 29The Court's opinion contained a thorough survey of the-cases deal-ing with secondary picketing activity, including common situs cases,z Local 761, IUE (General Electsic),v.N L R B,366 U S. 667.25UnitedSteelwo?kers of America,AFL-CIO (Carder Corp.) v. N.L.R.B.,376 U S. 492.27 123 NLRB 1547.'s 278 F. 2d 282.29General Electric, supra,671. BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.331and it is apparent that the Court was concerned with defining withparticularity the distinction between legitimate "primary activity"and banned "secondary activity."Conceding that the distinctionbetween the two types of activity "does not present a glaringly brightline," the Court(General Electric v. N.L.R.B., supra,673) noted thatthe Act compels the task of drawing lines "more nice than obvious,"and in a carefully considered statement which obviously applies tothe entire spectrum of secondary boycott cases reminded the BoardthatAlmost all picketing, even at the situs of the primary employerand surely at that of the secondary, hopes to achieve the forbid-den objective, whatever other motives there may be and howeversmall the chances of success. [Citation omitted.]But picketingwhich induces secondary employees to respect a picket line is notthe equivalent of picketing which has an object of inducing thoseemployees to engage in concerted conduct against their employerin order to force him to refuse to deal with the struck employer.[Citation omitted.][Emphasis supplied.]The italicized sentence from the above quotation succinctly statesthe, issue which the Board must decide in this case: was Respondent'spicketing for an object of inducing employees of the neutral subcon-tractors to take action to force their employers to cease dealing withM & H; or was its object merely to induce such employees to respectthe picket line thrown up around M & H's operations, and, if so, doessuch activity constitute legitimate primary activity?This issue is nodifferent from the issue posed by the facts in theGeneral Electriccase itself, for there the Board inferred an unlawful object simplyfrom the fact that the picketing called into question by the complaintoccurred at a gate not used by primary employees, and was directedsolely to neutral employees.The whole thrust of the Court'sGeneralElectricdecision and theCarrier Corporationdecision is that theinference of unlawful object cannot be based simply on the fact thatthe picketing occurs at gates used solely by neutral employees, for theproviso to Section 8(b) (4) (B) protects all primary strike pressureswhich are applied with the object of:... halting the day-to-day operations of the struck employer.But Congress not only preserved the right to strike; it also saved"primary picketing" from the ... ban. Picketing has tradition-ally been a major weapon to implement the goals of a strike andhas characteristically been aimed at all those approaching thesitus whose mission is selling, delivering or otherwise contribut-ing to the operations which the strike is endeavoring to halt. Inlight of this traditional goal of primary pressures we think Con- 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDgress intended to preserve the right to picket during a strike agate reserved for ... neutral deliverymen furnishing day-to-dayservice essential to the ... [employer's] regular operations 30The Court expressly rejected the view of the Court of Appeals forthe Second Circuit "that picketing at the site of a strike could bedirected at secondary employees only where incidental to appeals toprimary employees." In so doing, the Court firmly established theproposition that direct appeals to employees of neutrals "whose mis-sion is selling, delivering or otherwise contributing to the operationswhich the strike is endeavoring to halt" constitute protected primaryactivity.But it is not only direct appeals to employees of suppliers and deliv-erymen which were found to constitute direct primary action.TheGeneral Electriccase involved appeals to employees of neutral sub-contractors and the Court, noting that "the key to the problem is foundin the type of work that is being performed by those who use the sepa-rate gate," held that, before such appeals may be ruled unlawful underSection 8(b) (4) (B),There must be a separate gate, marked and set apart from othergates; the work done by the men who use the [separate] gatemust be unrelated to the normal operations of the employer, andthe work must be of a kind that would not, if done when the plantwere engaged in its regular operations, necessitate curtailingthose operations.The crucial consideration regarding this holding is not, as the major-ity apparently views it, that it was made with respect to conduct occur-ring in connection with a strike at an industrial plant, but that it heldthat appeals to respect a picket line made to employees of secondaryemployers whose operations do not meet the tests stated above consti-tute legitimate primary activity just as do similar appeals to employ-ees of neutral suppliers and deliverers.In view of the foregoing, we find, contrary to the majority opinion,that the principles set forth in theGeneral Electricdecision, and thetests there enunciated by the Court for the application of those prin-ciples, govern picketing in the construction industry as well as in otherindustries.In our view, neither the fact that the Court expresslyapproved theMoore Dry Dockstandards, nor its holding that theGeneral Electriccase did not present a common situs situation towhich those standards should be applied, requires a different conclu-80Carrier Corporation v. N.L.R.B., supra,499.In theGeneral Electricdecision theCourt stated the same proposition in the following form: " . . . if a separate gate weredevised for regular plant deliveries, the barring of picketing at that gate would make aclear invasion on traditional primary activity of appealing to neutral employees whosetasks aid the employer's everyday operations." BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.333sion.TheMoore Dry Dockstandards were not designed to restrictprimary activity at common situs disputes, but rather to assure thatbanned secondary activity would not be permitted, and though theCourt(Local 761, ElectricalWorks v. N.L.B.B., supra, 677)didexpress approval of those standards, it noted too that :As is too often the way of law or, at least, of adjudications, soontheDry Docktests were mechanically applied so that a violationof one of the standards was taken to be presumptive of illegalactivity.For example, failure of picket signs clearly to desig-nate the employer against whom the strike was directed was heldto be violative of Section 8(b) (4) (A).Furthermore, it is clear that, had the Board concluded in its decisionon remand in theGeneral Electriccase 31 that the work of the neutralcontractors was not directly related to General Electric's normal oper-ations, the application of theMoore Dry Docktests to the picketing,of the reserved gate in that case would be permissible.The majority declines to apply theGeneral Electrictests to commonsitus picketing in the building and construction industry because, inits view, historic Board policies governing common situs picketingrequire that such picketing be conducted so as "to minimize its impacton neutral employees insofar as this can be clone without substantialimpairment of the effectiveness of the picketing in reaching the pri-mary employees" and because "the Court's decisions inGeneral Elec-tricandCarrier Corp.,merely represent an implementation of the'concomitant policy that lenient treatment be given to strike actiontaking place at the separate premises of a struck employer."Thelogic of the first quotation is simply that common sit;us picketing mustbe confined to direct appeals to the employees of the primary employerand that appeals to employees of neutrals are permissible only whereincidental thereto-a view expressly repudiated by the SupremeCourt inCarrier Corporation v. N.L.R.B., supra,498.Under suchlogic, there is no warrant for the majority's conclusion that the pick-eting of the reserved gate did not violate 8(b) (4) (B) prior to Novem-ber 16 because the gates were being used by employees making deliv-eries to Al & H. The majority's conclusion is flatly inconsistent withthe very principles it states it is applying to this case.11 137 NLRB 1684. In this connection, the Board found that construction operationsperformed by contractors for General Electric, whose employees also were engaged insimilar construction work, were "directly related" to General Electric's operations, thusgiving the union engaged in 'a primary dispute with General Electric the right to makedirect appeals to employees of the neutral contractors to honor its picket line. It isironical, tosay the least, for the majority now to hold that the undisputed direct relation-ship whichdoes existbetween the operations of general contractors and their subcon-tractors in the building and construction industry goes for nought in determining whethera striking union's picket line publication of its primary dispute with the general con-tractor, with consequent appeals toneutralemployees to respect the picket line, constituteslegitimateprimary activity. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe, of course, do not quarrel with the conclusion that Respondenthad the right to appeal to employees delivering supplies and mate-rials to M & H to respect the picket line, for such conclusion, groundedas it inescapably is on the premises underlying the Supreme Court'sdecision inCarrier Corp.,seems eminently correct, and in no wayobstructive of the Board's obligation to prohibit unlawful secondaryactivity under Section 8(b) (4) (B). It undoubtedly is too late inthe day to argue that appeals to employees making deliveries to a pri-mary employer in the construction industry are not legitimate pri-mary activity.Certainly, it cannot be so argued on the faulty premisethat Congress intended "more lenient" treatment of. picketing atindustrial. sites than it intended for picketing of sites in the buildingand construction industry. Indeed, if the special treatment accordedthe building and construction industry in Section 8(e) and 8(b) (4)(A) is considered, it could be argued that Congress intended thatmore "lenient treatment" be given to secondary activity in buildingand construction industry than in manufacturing industries gener-ally.32We do not rest our position in this case on that ground, how-ever.Rather, we believe that, because the Supreme Court clearlyequated picket line appeals to employees of neutral subcontractorswhose tasks aid the every day operations of the struck employer withsimilar appeals to employees of neutral suppliers and deliverers, thereis no warrant for distinguishing between the two situations in thiscase, as the majority has done.As the Court determined that suchappeals constitute primary activity protected from the reach of 8 (b)(4) (B) by the proviso thereto, unless the neutral contractor's opera-tions meet certain tests, we believe it incumbent upon the Board todetermine whether such tests are met, and we see no particular diffi-culty in applying theMoore Dry Dockstandards in a manner entirelyconsistent with such tests.Significantly, Congress has not seen fit to distinguish between indus-tries, by adopting a more narrow definition of the lawful scope ofpicketing in the construction industry than is permitted in otherindustries.Certainly, the economic pressure sustained by neutralsubcontractors as a consequence of reserved gate picketing on a con-struction job is no different from that imposed by like conduct uponneutral subcontractors performing work on premises occupied by astruck manufacturer.Nor is it any different from the pressures sus-tained by neutral suppliers making deliveries to the struck primaryemployer whether he be a manufacturer or a general contractor in thebuilding and construction industry. Accordingly, it is only by deter-mining the legality of reserved gate picketing by standards generally32 The majority advances no reason why an employer in the construction industryshould be permitted to designate or limit the places of primaryactivityagainst him,while those in other industries may not do so. BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.335applicable to all industries that the dual congressional objectives"are served and the competing interests of picketing unions and second-ary employers protected.Nor do we regard the Court's decisionin Denver Building and Con-struction Trades Council34 as precluding application ofGeneral Elec-tr'icto the instant case. InDenver,the Court held that despite theirclose relationship, the several contractors on a construction job werenot allies or a single employer for purposes of the boycott provisionsof the Act 35The Supreme Court inGeneral Electricaffirmed the rule stated inDenverand, accepting the separate legal status ofGeneral Electrica'N.L.R.B. v. Denver Building and Construction Trades Council, et al. (Gould CCPreis-ner),341 U.S. 675, 692;Local 761, IUE (General Electric) v. N.L.R.B.,supra.34Id.3^Id.,pp. 680-690. InDenver,the conduct evidencing the union's objective of enmesh-ing the neutral employer was its demand that the neutral general contractor remove anonunion subcontractor from the project, which demand was accompanied by picketingwhich failed to disclose that the Respondent Council's primary dispute was only with anonunion subcontractor.These facts plus the other factors supporting the finding thatthe picketing constituted a "signal in the nature of an order to the members of theaffiliated unions to leave the job and remain away until otherwise ordered" demonstratedthe secondary objectives of the picketing, and distinguishes that case from the instantcase.Here, in contrast, the Respondent's primary dispute is with the general contractorand the picketing clearly discloses this fact.Similarly too, thePBMdecision relied onby the majority is distinguishable from the instant case in that the picket signs did notsatisfy theMoore Dry Dockrequirement of clearly disclosing that the union's primarydispute was with the insurance company-general contractor, and the conduct of theRespondent unions vis-a-vis neutral employees and subcontractors working on the "un-fair" project was such as to lead the Board and the court of appeals to conclude that thepicketing was directed against the subcontractors to cause them to cease doing businesswith the general contractor.Thus, those cases illustrate instances where a union's pres-sures were aimed directly at employees of neutral employers in order to induce them toengage in concerted action to force their employers to cease doing businesswith theprimary employer.We have no quarrel with the requirement that a union's picketing ata common situs must clearly disclose that its dispute is with the primary employer.Wein fact insist upon observance of that requirement but, when it and the otherMoore DryDockrequirements are observed,we believe that there is no warrant for inferring thatthe picketing is for an object other than to induce employees to honor the picket line.In view of theGeneral Electricdecision,we believe that theMoore Dry Docktests cannotbe applied in a manner which will bar primary appeals to employees of employers whoseoperations are directly related to the normal operations of the struck employer. In sofinding, we do not imply that simply because a union has a dispute with one subcontractoron a construction project, appeals to employees of other subcontractors using differentgates constitute primary appeals within the meaning of theGeneral Electricdecision.Northern California DistrictCouncilofHodcarriers and Common Laborers of America,AFL-CIO,et al.(Joseph Mohamed, Sr., d/b/a Joseph's Landscaping Service),154 NLRB1,384.PaintersDistrictCouncilNo.88,Brotherhood of Painters, Decorators andPaperhangers of America, AFL-CIO (Edgewood Contracting Company),153 NLRB 797.See alsoOrange Belt District Council of Painters No. 48, AFL-CIO (Frank A. Calhound/b/a Calhoun Drywall Company),154 NLRB 997. In such situations, the work ofthe employees of the neutral general contractor and subcontractors, though obviouslybearing a close relationship to the work of the primary employees, is nevertheless notwork which the primary subcontractor has obligated himself to perform or which lieswithin his power to control or to assign to whomsoever he sees fit. It is therefore not"related to the normal operations of the [primary] employer" nor does it "otherwise con-tribut[e] to the operations which the strike is endeavoring to halt" within the meaningof theGeneral ElectricandCarrierdecisions.In similar fashion, we would not, in thedirect converse of theGeneral Electriccase where the primary dispute is with a GeneralElectric subcontractor, apply theGeneral Electricprinciples to preclude General Electricfrom setting up separate gates for its own employees and those of subcontractors notinvolved in the dispute for the purpose of confining the picketing to those gates used bythe employees of the struck primary subcontractor and his suppliers. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDand its contractors,3, addressed itself to the question whether thepicketing involved had an unlawful secondary objective.Here, too, weaccept the proposition that the various contractors at a constructionjob are separate employers 37 and concern ourselves only with the cir-cumstances under which the Board, absent direct proof or admission,may properly infer that the picketing involved had an unlawfulsecondary objective.In applying theGeneral Electricstandards to the instant case, wefind that the work of Binnings and Barnes was related to the normaloperations of Al & H, the general contractor. In this connection it isrelevant, that employees of the named subcontractors were scheduled towork during the picketing period together with the employees ofM& H in completing the filtration plant expansion job.3S In addition,during this period, Al & H's project engineer and superintendent wereto work with the subcontractors to insure that itM & H's commitment tothe owner was performed in compliance with project specifications.We find that M & H's portion of the work on this job was part of itsnormal operations, as was completion of the entire project, and that thework of the subcontractors was related to both M & H's work on the joband its responsibility to complete the project itself, and hence relatedto M & H's normal operations.39We, accordingly, hold that the work8e InGeneral Electric,the Board's finding that the primary and secondary employerswere not allies (123 NLRB 1547, 1548, footnote 3) was not disputed and was part of therecord before the Supreme Court in its consideration of the case.87For an illustration of legal principles and proposed legislative language which wouldoverrule theDenver Building Tradesdecision, see the recurrent bearings and committeereports on consideration of "common situs picketing" amendments to the Act.Com-parison of such proposed amendments with our Decision herein clearly reveals that theapplication of theGeneral Electricprinciples to the construction industry does not con-stitute reversal of theDenver Building Tradesprinciple that the various contractors andsubcontractors on a construction project are separateemployersdoing business with eachother within the meaning of Section 8(b)(4) of the Act, our colleagues' assertion to thecontrary notwithstanding.Whether such legislation is or is not in the public interest is,of course, for the Congress to determine.Wearenot constrained, however, by suchcurrent consideration of a complex issue, to hold, as does the majority, that applicationof general principles enunciated by the Supreme Court must be limited to the precise setof circumstances that occasioned their formulation.8811 & H undertook to perform about 80 percent of the project with its own employees,while subcontracting the balance. It also appears that 1 & H in certain instances couldnot work until completion of a subcontractor's phase of the job, while in others subcon-tractors would have to hold up while Al & H was performing.m In so finding, we reject the General Counsel's view that the "unrelated work" con-dition is met unless the work is "identical or substantially similar" to that of the primaryemployer.The work of those using the reserved gate may be related to the normaloperations of the primary employer though not "identical or substantially similar" to thatnormally performed by the latter.Local 761, International Union of Electrical, Radiohnd Machine Workers, AFL-CIO (General Electric Company, Appliance and TelevisionReceiver Division),138 NLRB 342. Thus, in the portion of that Decision dealing withthe construction of a truck dock and mezzanine, the Board held the work of the neutralcontractors to be related to the struck manufacturer's normal operations despite thefinding that "the portion of the work scheduled to be done by the independent contractorson these jobs was not the type that previously had been done by GE employees." Also,see the Board's Decision inLocal UnionNo.5895, United Steelworkers of America, AFIr-CIO, etal.(Carrier Corporation),132 NLRB 127, where the "related work" finding wasnot based upon evidence that employees of the struck manufacturer had performed workidentical or substantially similar to that scheduled for the neutral railroad employees. BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.337of the subcontractors failed to meet the "unreleated work" condition 40and, on this basis, we find that Respondent had the right to appeal tothe employees of the subcontractors to honor its picket line aroundM & H's operations.This being the case, the fact that such appeals were addressed tothose employees at gates reserved for their exclusive use by M & Hfurnishes no basis for the majority's conclusion that the picketing afterNovember 16 "failed to comply with theMoore Dry Dockrequirementthat such action take place reasonably close to the situs of Respondent'sdispute with M & H." As the Supreme Court indicated in theGeneralElectricdecision, the barring of picketing through the device of a gatereserved for the exclusive use of secondary employees whose tasks aidthe struck employer's every day operations constitutes a clear invasionof traditional primary activity.Furthermore, theMoore Dry Docktests are utilized by the Board to aid it in determining whether certainkinds of picketing constitute proscribed secondary or protected pri-mary activity whereas theGeneral Electrictests are designed to aid indetermining whether a union as the right to appeal directly to thesecondary employees using a reserved gate.Accordingly, it seemsobvious that the former tests must be applied in a manner which willgive full effect to the latter tests.As we find that Respondent had theright to appeal to the employees of the neutral subcontractor, we findthat the picketing at the reserved gates constituted compliance withthe requirement that its picketing be limited to places reasonably closeto the situs of Respondent's dispute with M & H. Accordingly, as thepicketing also conformed to the otherMoore Dry Docktests,we per-ceive no basis on which to conclude that Respondent's object in picket-ing the reserved gates was to induce the employees of M & H's subcon-tractors to engage in a refusal to perform services with the object offorcing their employers to cease dealing with M & H.Accordingly, we would find that Respondent's picketing did not vio-late Section 8(b) (4) (B), and we would dismiss the complaint.40having found that the work of those using the'reserved gate was directly related tothe normal operations of M & H, we need not decide whether, or under what circum-stances, the "interruption of operations" test applies to reserved gate picketing in theconstruction industry.APPENDIXNOTICE TO OUR MEMBERS AND TO ALL EMPLOYEES OF BINNINGSCONSTRUCTION COMPANY, INC., AND WALTER J. BARNES ELECTRICCOMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT in any manner prohibited by Section 8(b) (4) (B)of the Act, engage in, or induce, or encourage employees of Bin- 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDpings Construction Company, Inc., and Walter J. Barnes Elec-tricalCompany, to engage in a strike, or threaten, coerce, orrestrain Binnings Construction Company, Inc., and Walter J.Barnes Electrical Company by striking or picketing, where ineither case an object thereof is to force or require said persons tocease doing business with Markwell and Hartz, Inc.BUILDING AND CONSTRUCTION TRADESCOUNCILOF NEWORLEANS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, T6024 Federal Building (Loyola), 701 Loyola Avenue, NewOrleans, Louisiana, Telephone No. 529-2411, Extension 6396, if theyhave any question concerning this notice or compliance with itsprovisions.James Rubin d/b/a Orthodontist's Service,Hawley's,Inc., andPrior Plastics,Inc.andDistrict 65, Retail,Wholesale and De-partment Store Union,AFL-CIO.Case No. 2-CA10352.Octo-ber 26, 1965DECISION AND ORDEROn July 1, 1965, Trial Examiner Leo F. Lightner issued his Decisionin the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmativeaction, asset forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exami-ner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.155 NLRB No. 37.